DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5, 6, 8-10, 12, 14, 18, 19, 21, 23-26, 28, 30, 31, 35-37, 39-41, 43-52, 54-58 and 63 are current pending.  Claims 2, 4, 7, 11, 13, 15-17, 20, 22, 27, 29, 32-34, 38, 42, 53, 59-62 and 64-75 are cancelled.

Priority
Applicant has designated this application as a division of U.S. Application No. 16/403,247 filed on May 3, 2019, now U.S. Patent No. 10,874, 640 which is a division of U.S. Application No. 15/686,499 filed on August 25, 2017, now U.S. Patent No. 10,328,053 which claims priority from U.S. Provisional No. 62/416,020 filed on November 1, 2016 and U.S. Provisional No. 62/380,063 filed on August 26, 2016.  
Although Applicant has designated this application as a divisional application of U.S. Application 16/403,247 which is directed to process claims, this application is also directed to process claims and as such should be designated as a continuation application. A later application for an independent or distinct invention, carved out of a non-provisional application, an international application designating the United States, or an international design application designating the United States and disclosing and claiming only subject matter disclosed in the earlier or parent application, is known as a divisional application. A divisional application is often filed as a result of a restriction requirement made by the examiner.  See MPEP 201.06
Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 6, 8, 9, 12, 21, 23-26, 28, 30, 31, 35-37, 41, 45, 48-52, 54-58 and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,328,053 B2 (Provided on IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application are drawn to compounds of Formula (I) as well as compositions thereof and a method of treating or preventing HBV infection comprising administering said compounds, and the claims of ‘053 are drawn to a specific compound which is encompassed by the generic formula (I) as claimed in the instant claims as well as a pharmaceutical composition comprising the compound for the treatment of HBV infection.  Thus the cited claims of the instant application are anticipated by the cited claims of ‘053.  Therefore, the cited claims of the instant application are not patentably distinct over the cited claims of ‘053.

Claims 1, 3, 5, 6, 8, 9, 12, 21, 23-26, 28, 30, 31, 35-37, 41, 45, 48-52, 54-58 and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,874,640 B2 (Provided on IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application are drawn to compounds of Formula (I) as well as compositions thereof and a method of treating or preventing HBV infection comprising administering said compounds, and claim 1 of ‘640 is drawn to a method for the treatment of HBV infection comprising the administration of a specific compound which is encompassed by the generic formula (I) as claimed in the instant claims.  Thus the cited claims of the instant application are anticipated by the cited claims of ‘053.  Therefore, the cited claims of the instant application are not patentably distinct over the cited claims of ‘053.

Claims 1, 3, 5, 6, 8-10, 12, 14, 18, 19, 21, 23-26, 28, 30, 31, 35-37, 39-41, 43-52, 54-58 and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 10,836,769 (Provided on IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘769 are drawn to substituted pyrrolizine compounds as well as methods for treating HBV infection comprising the administration of these compounds.
Although the compounds claimed in the instant application are not identical to the compounds claimed in ‘769, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and/or similar utilities. “An obviousness rejection based on similarity in chemical structure and/or function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).
In the instant case, the compounds of the instant claims and the compounds of ‘769 have very close structures and have the same utility of treating HBV infection.  The only difference between the compounds of the instant claims and the compounds of ‘769 is the position of the nitrogen on the pyrrole ring.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.  Structural similarities of chemical compounds have been found to support a prima facie case of obviousness. See, e.g., Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1900-02, In re Merck  & Co., 800 F.2d 1091, 1096-97, 231 USPQ 375, 378-79 (Fed. Cir. 1986)In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460,
195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). 
	Thus the cited claims of the instant application and the cited claims of ‘769 are mutually obvious and thus not patentably distinct.

Claims 1, 3, 5, 6, 8-10, 12, 14, 18, 19, 21, 23-26, 28, 30, 31, 35-37, 39-41, 43-52, 54-58 and 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, 16-20, 23, 27, 28, 30, 37-42, 47-52 and 57 of copending Application No. 17/070,236 (U.S. Publication No. 2021/0147429 A1 (Provided on IDS 01/12/2022)). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘236 are drawn to substituted pyrrolizine compounds as well as methods for treating HBV infection comprising the administration of these compounds.
Although the compounds claimed in the instant application are not identical to the compounds claimed in copending ‘236, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and/or similar utilities. “An obviousness rejection based on similarity in chemical structure and/or function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).
In the instant case, the compounds of the instant claims and the compounds of copending ‘236 have very close structures and also have the same utility of treating HBV infection.  The only difference between the compounds of the instant claims and the compounds of copending ‘236 is the position of the nitrogen on the pyrrole ring.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.  Structural similarities of chemical compounds have been found to support a prima facie case of obviousness. See, e.g., Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1900-02, In re Merck  & Co., 800 F.2d 1091, 1096-97, 231 USPQ 375, 378-79 (Fed. Cir. 1986)In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460,
195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). 
	Thus the cited claims of the instant application and the cited claims of copending ‘236 are mutually obvious and thus not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1, 3, 5, 6, 8-10, 12, 14, 18, 19, 21, 23-26, 28, 30, 31, 35-37, 39-41, 43-52, 54-58 and 63 are rejected.  Claims 2, 4, 7, 11, 13, 15-17, 20, 22, 27, 29, 32-34, 38, 42, 53, 59-62 and 64-75 are cancelled.  No claims are allowed.+
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM